Case 2:18-cv-00331-JES-NPM Document 118 Filed 08/10/21 Page 1 of 4 PageID 647



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

MAMBERTO REAL,

            Plaintiff,

v.                                    Case No:       2:18-cv-331-JES-NPM

MICHAEL PERRY, individual
capacity,

            Defendant.


                              OPINION AND ORDER

       This matter comes before the Court on defendant Officer

Perry’s Motion in Limine (Doc. #109) filed on April 22, 2021.

Plaintiff filed a Response in Opposition (Doc. #110) on May 5,

2021.

       Plaintiff’s deadline to disclose expert reports was November

2, 2020.      (Doc. #98.)         Defendant argues that no experts were

disclosed at that time, but on March 15, 2021, plaintiff responded

with    unverified    responses      to    defendant’s         request   for   trial

interrogatories      disclosing     potential       expert     witnesses    for   the

first time.     (Doc. #109, ¶¶ 8, 11.)          Among the listed witnesses,

plaintiff    included      treating       doctors    Dr.   Shari     Chovian,     Dr.

Patricia Daneshmand, and Dr. Syed.            (Doc. #110, p. 1.)           Defendant

argues   that   he   has   been    prejudiced       by   the    unavailability     of

plaintiff’s experts as he has been unable to depose them as to the
Case 2:18-cv-00331-JES-NPM Document 118 Filed 08/10/21 Page 2 of 4 PageID 648



expert   opinions.       (Doc.   #109,   p.   4.)    The   Joint   Pre-Trial

Statement (Doc. #114) lists “None” for expert witnesses.

      Generally, a party must disclose the identity of any witness

it may use to present evidence.             Fed. R. Civ. P. 26(a)(2)(A).

“[T]his disclosure must be accompanied by a written report--

prepared and signed by the witness--if the witness is one retained

or specially employed to provide expert testimony in the case or

one whose duties as the party’s employee regularly involve giving

expert testimony.”       Fed. R. Civ. P. 26(a)(2)(B).

            A witness who is qualified as an expert by
            knowledge, skill, experience, training, or
            education may testify in the form of an
            opinion or otherwise if:

            (a) the expert's scientific, technical, or
            other specialized knowledge will help the
            trier of fact to understand the evidence or to
            determine a fact in issue;

            (b) the testimony is based on sufficient facts
            or data;

            (c) the testimony is the product of reliable
            principles and methods; and

            (d) the expert has reliably applied the
            principles and methods to the facts of the
            case.

Fed. R. Evid. 702. “Generally, treating physicians are not required

to submit expert reports under Rule 26(a)(2)(B).”            Martin v. Wal-

Mart Stores E., LP., No. CV418-197, 2020 WL 5949222, at *2 (S.D.

Ga. Oct. 7, 2020).       “Although we agree that a treating physician

may   testify   as   a   lay   witness   regarding   his   observations   and




                                    - 2 -
Case 2:18-cv-00331-JES-NPM Document 118 Filed 08/10/21 Page 3 of 4 PageID 649



decisions     during    treatment      of    a   patient,   once   the   treating

physician expresses an opinion unrelated to treatment which is

“based on scientific, technical, or other specialized knowledge,”

that witness is offering expert testimony for which the court must

perform     its    essential      gatekeeping      function   as    required   by

Daubert 1.”       Wilson v. Taser Int'l, Inc., 303 F. App'x 708, 712

(11th Cir. 2008).            “When such a situation presents itself, the

trial court must determine whether testimony not grounded in the

physician's own experience meets the standard for admission as

expert testimony.” Williams v. Mast Biosurgery USA, Inc., 644 F.3d

1312, 1317 (11th Cir. 2011).

      Plaintiff states that the treating physicians “acquired their

opinions    as    to   the    cause   of    injuries   directly    through   their

treatment of Plaintiff, at the time of their treatment.”                     (Doc.

#110, p. 3.)

              Moreover, treating physicians testifying as
              lay witnesses may provide opinions as to the
              causation of injury, as long as those opinions
              were “formed during the course of treatment
              rather   than    as    part   of    litigation
              preparation,” Donaldson v. United States, No.
              6:09-cv-1049-Orl-28GJK, 2011 WL 1806990, at *1
              (M.D. Fla. May 11, 2011), and as long as the
              determination of causation was necessary for
              treatment and the physician’s opinions are
              helpful to a clear understanding of her
              testimony, United States v. Henderson, 409
              F.3d 1293, 1300 (11th Cir. 2005); see also
              Straw v. Aquatic Adventures Mgmt. Grp., Inc.,

      1Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S.
Ct. 2786, 125 L. Ed. 2d 469 (1993).



                                       - 3 -
Case 2:18-cv-00331-JES-NPM Document 118 Filed 08/10/21 Page 4 of 4 PageID 650



            No. 5:11-cv-102/RS-CJK, 2011 WL 6099538, at *1
            (N.D. Fla. Dec. 7, 2011).

In re Am. Airlines Flight 331, No. 10-20131-CV, 2013 WL 12340490,

at *3 (S.D. Fla. Sept. 3, 2013).        The Court will deny the motion

at this time with the understanding that the treating physicians

are limited to testifying about their opinions formed during the

course of treatment, and the determination of causation as was

necessary for treatment.      Id.

      Accordingly, it is hereby

      ORDERED:

      Defendant's Motion in Limine (Doc. #109) is DENIED.

      DONE and ORDERED at Fort Myers, Florida, this             10th    day

of August 2021.




Copies:
Counsel of Record




                                    - 4 -
